Citation Nr: 1747014	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected left knee disability and/or low back disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2016, the Board reopened the Veteran's claim for entitlement to service connection for low a back disability, and remanded for additional development the issues of entitlement to service connection for a left hip disorder and entitlement to an increased rating for a left knee disability.

In an October 2016 rating decision, the RO granted service connection for degenerative joint disease of lumbosacral spine status post laminectomy (claimed as a thoracic and lumbar spine disability).  Because this was a full grant of the benefit sought on appeal, this issue is no longer before the Board.


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran's left hip disability is related to his active service, or caused or aggravated by a service-connected disability.

2.  Throughout the appeal period, the Veteran's left retropatellar pain syndrome with early degenerative arthritis has been manifested by X-ray evidence of degenerative changes with painful motion; limitation of flexion no worse than 40 degrees; extension within normal limits; and no ankylosis.

3.  The evidence is in equipoise as to whether the Veteran's left knee disability has been manifested by slight instability throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for a rating in excess of 10 percent for left retropatellar pain syndrome with early degenerative arthritis are not met.  38 U.S.C.A. § 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).  

3.  The criteria for a separate 10 percent rating for left retropatellar pains syndrome with early degenerative arthritis based on instability have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also possible for the increase in severity of a nonservice connected disability that is caused (aggravated) by a service connected disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has left iliotibial band ligament syndrome (tightness).  See September 2016 VA examination.  He is currently service connected for low back and left knee disabilities.  He asserts that he participated in jump school and airborne activities frequently while in service and, because of that, he has a current hip condition, or in the alternative, developed knee and back conditions that caused or aggravated his left hip condition.

Service treatment records do not show that the Veteran was treated specifically for left hip complaints during service.

In December 2010, the Veteran was afforded a VA examination for his left hip.  The examiner noted no diagnosis and opined that his left hip disorder was not due to or caused by his left knee disorder.  The examiner did not offer an opinion on direct service connection or aggravation.

Post-service treatment records demonstrate that the Veteran complained of hip pain and had some decreased flexion and extension throughout the appeal period.  He often reported pain radiating from his left hip buttock down the leg and into the left foot and toes.

In September 2016, the Veteran was afforded another VA examination for his left hip.  The examiner opined that his left hip iliotibial band syndrome was less likely as not related to or incurred during military service or to airborne infantry, less likely as not causally or proximately due to or aggravated by his service-connected low back or left knee.  The examiner reasoned that his left hip condition is iliotibial (IT) band syndrome, a temporary condition where the iliotibial band is tight and can create a popping or "snapping band syndrome" where the IT band moves and creates a popping sound over the left hip.  He noted that the Veteran's previous left hip pain changed right after his October laminectomy and demonstrated that a proportion of left hip pain was actually lumbar back pain radiating over the left hip.  The actual left hip articulation (joint) was shown to be normal through radiographic and physical examinations.  The examiner additionally noted that there was no disability or left hip diagnosis, but IT band syndrome over the left hip.  This was not caused or aggravated by his left-knee condition (nor was it related to either causally, proximal or), but a separate and independent condition of the left iliotibial ligament.  The examiner noted that it responds well to a protracted IT band stretching program over 6-8 weeks and will resolve without any permanent residuals with good compliance to IT band stretching.  The examiner concluded that he did not find service treatment records denoting left hip pain or left IT band syndrome; and military parachuting does not cause IT band tightness nor does it have any proximally or causal relationship.  The examiner referenced specific medical literature concerning the etiology of iliotibial band syndrome in his rationale.  

The Veteran's contentions alone that airborne activities and parachute jumps he experienced in service caused his hip condition, or that his hip condition was caused or aggravated by his service-connected knee and back conditions, are insufficient to establish such a connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a veteran's assertion that one condition caused another was insufficient to indicate that the claimed condition may be related to service).  The negative opinion is of more probative weight, because the examiner provided a clear rationale, explaining why the Veteran's current hip disability could not be medically related to his period of service, to include in-service parachute jumps, or caused or aggravated by another service-connected disability, based on the nature of the current disability itself.  The causes of his current hip condition involve complex medical questions.  As a lay person, the Veteran's opinions as to these causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2016).
In sum, the preponderance of the evidence is against the grant of service connection for a left hip condition on either a direct or secondary basis.  Reasonable doubt does not arise and the appeal as to that issue is denied.

II. Increased Rating

By a rating decision of August 2006, service connection was established for left retropatellar pain syndrome with early degenerative arthritis, with an evaluation of 10 percent, effective February 28, 2005.  The Veteran submitted a claim for an increased rating on September 17, 2010, contending that his disabilities have worsened and are more severe than what their current rating represents.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable (0 percent) rating is assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating is warranted for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees.  A 30 percent rating is warranted for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 5 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  A 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

VA's General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability incudes both a compensable limitation of flexion under Diagnostic Code (DC) 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).

Under the criteria for impairment of the knee other than ankylosis, DC 5257 allows for a 10 percent disability evaluation with slight recurrent subluxation or lateral instability; a 20 percent evaluation requires moderate recurrent subluxation or lateral instability; and a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2016). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

VA's General Counsel has also interpreted that a veteran who has arthritis manifested by limitation of motion and instability of the knee could receive separate ratings.  VAOPGCPREC 23-97; 62 Fed. Reg. 63, 604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, DCs 5003 or 5010 and DC 5257.

Entitlement to a rating in excess of 10 percent for left retropatellar pain syndrome with early degenerative arthritis

Currently, the RO has rated the Veteran's left knee disability under Diagnostic Code (DC) 5260 for flexion limitation, as his left leg range of motion (ROM) was limited to 40 degrees flexion in December 2010, and X-rays demonstrate degenerative arthritis.

In the December 2010 VA examination, the Veteran's left knee ROM testing demonstrated flexion to 40 degrees, and normal extension (to 0 degrees).  There was objective evidence of pain with active motion and after repetitive use.  However, there was no additional limitation noted with repetitive use and no ankylosis.  The Veteran reported symptoms of stiffness and pain, and noted use of a knee brace and that he was able to stand up to one hour and walk 0.25 mile.

In VA physical therapy notes from April to June 2014, the Veteran reported pain and therapists noted that he ambulated with an antalgic gait pattern with decreased left knee flexion throughout his gait cycle, resulting in unequal step length.  His left knee ROM testing demonstrated flexion to 117 and 120 degrees, and he had full extension.

The Veteran was afforded another VA examination in September 2016.  Left knee ROM testing demonstrated flexion from 0 to 110 degrees and extension to 0 degrees.  Flexion pain was noted, which caused functional loss; and there was objective evidence of per-patellar pain when palpated.  There was also objective evidence of crepitus.  The examiner also noted that the left knee disability interfered with sitting.  Ankylosis was not found, and there was no recurrent subluxation or lateral instability noted.  The Veteran reported no flare-ups.  The examiner reported that the Veteran would have additional limitation when the joint was used repeatedly over a period of time, manifested primarily by pain and difficulty continuing joint movement.  

Given that the Veteran is already being compensated for limitation of motion and without evidence of other significant limitations beyond that which is already compensated by the currently assigned 10 percent rating, a disability rating in excess of 10 percent pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45 and 4.59. 

Based upon these findings, for the entire appeal period (since September 17, 2010), the evaluative framework of the assignment of 10 percent rating for left knee arthritis should remain in effect.  An assignment of a rating in excess of 10 percent for arthritis of the left knee is not warranted under DCs 5260 and 5261 as the evidence does not show flexion limited to 30 degrees or less, or extension limited to 15 degrees or more, warranting a rating higher than 10 percent.  The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his left knee disability under 38 C.F.R. § 4.71a, DC 5260.

The Board will consider whether the Veteran can receive higher ratings for his left knee under all applicable diagnostic codes.  In considering whether additional and/or increased ratings might be assigned for the service-connected left knee disability under other diagnostic codes during the applicable period here, there is no evidence of ankylosis of the left knee and a separate rating under Diagnostic Code 5256 is not warranted.  There is no history of dislocated semilunar cartilage; a rating under Diagnostic Code 5258 is not warranted.  There also is no history of left knee surgery that pertains to the removal of symptomatic semilunar cartilage; a rating under Diagnostic Code 5259 does not apply.  Finally, there is no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262 and genu recurvatum has not been objectively demonstrated as required under Diagnostic Code 5263.

As the evidence of record demonstrates intermittent notations of instability, a separate rating under DC 5257, recurrent subluxation or lateral instability, must be considered.  The Veteran reported, and post-service treatment records support his statements that he regularly wore a knee brace and fell due to instability.  Indeed, in a November 2011 VA progress note, the Veteran reported knee pain, using a cane for ambulation and falling due to instability from his knees giving out.  From April to June 2014, the Veteran reported pain and VA therapists noted he experienced falls due to his knee giving out.  The therapist noted his therapy goal was to limit his falls to less than 2 each week.

Significantly, upon examination in September 2016, the VA examiner did not find objective evidence of knee instability.   That stated, given the Veteran's competent and credible lay accounts of intermittent falls, and prior history of instability, the Board finds that the evidence of record is in equipoise as to whether instability of the left knee is shown by the record throughout the appeal period.  Resolving all doubt in the Veteran's favor, a separate 10 percent disability rating under Diagnostic Code 5257 based on slight instability, is warranted.  

Indeed, the Board has considered the Veteran's assertions as to the severity of his symptoms and finds that, based on these assertions and the supporting medical evidence, that a separate compensable rating may be awarded for instability of the left knee.  To the extent the Veteran asserts higher ratings are warranted, although the Veteran competent to attest to observable symptomatology, the Board finds the objective medical evidence described above to be the most probative evidence in determining the rating that most closely approximates the severity of the Veteran's knee disability under the Rating Schedule.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent for left retropatellar pain syndrome with early degenerative arthritis is not warranted, but a separate rating of 10 percent is warranted under DC 5257 for slight left knee lateral instability.


ORDER

Service connection for a left hip disability is denied.

Entitlement to a disability rating in excess of 10 percent for left retropatellar pains syndrome with early degenerative arthritis is denied.

A separate 10 percent rating for a left knee disability based on instability is granted.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


